Citation Nr: 0905612	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to August 1973, 
from September 1974 to September 1976, and additional U.S. 
Marine Corps Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  A Travel Board hearing was held at the RO 
in September 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is a competent diagnosis of PTSD based on a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a June 2005 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the Veteran to submit medical evidence, 
evidence of an in-service stressor, linking evidence between 
PTSD and the in-service stressor, and noted other types of 
evidence the Veteran could submit in support of his claim.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the June 2005 letter was issued before the May 2006 
rating decision which denied the benefit sought on appeal; 
thus, the notice was timely.  Because the Veteran's claim for 
service connection for PTSD is being granted, any question as 
to the appropriate disability rating or effective date is 
moot and any failure to notify the Veteran is not 
prejudicial.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
has not contended otherwise.  In November 2004, the RO 
formally determined that the Veteran's service treatment 
records for his active service from May 1967 to August 1972 
and from September 1974 to September 1976 were unavailable 
for review.  The RO also has obtained the Veteran's service 
personnel records.  

VA need not conduct an examination with respect to the claim 
of service connection for PTSD because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the Veteran was provided with VA examinations concerning the 
contended causal relationship between PTSD and active 
service.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred PTSD while on active 
service in Vietnam.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Veteran's service medical records show no complaints of 
or treatment for psychiatric symptoms during active service.  

The Veteran's DD Form 214 shows that his awards included the 
Vietnam Service Medal, the Republic of Vietnam Civil Actions 
Medal w/Palm, the Republic of Vietnam Campaign Medal, and the 
Air Medal with Bronze Star.  He served in Vietnam from 
March 18, 1969, to January 28, 1970.  His military 
occupational specialty (MOS) was aviation ordnance missile 
technology specialist.  

The Veteran's service personnel records show that he 
participated in contingency operation in the contiguous 
waters of Vietnam from April 3, 1975, to May 9, 1975.  He 
also participated in Operation EAGLE PULL, Cambodia, aboard 
U.S.S. HANCOCK on April 12, 1975, and in Operation FREQUENT 
WIND in Vietnam aboard U.S.S. MIDWAY from April 29, 1975, to 
April 30, 1975.  The citation for the Veteran's Air Medal 
with Bronze Star indicates that, as an aircrew member aboard 
U.S.S HANCOCK, the Veteran served as an aerial gunner on a 
CH-46D Sea Knight helicopter while participating in Operation 
FREQUENT WIND which was "the humanitarian, combat, emergency 
evacuation of American, Vietnamese, and Third Country 
Nationals from Saigon, Republic of Vietnam."  He made 
repeated flights over hostile territory while exposed to 
ground fire, anti-aircraft fire, and surface-to-air missiles.  
In a "Summary of Action" attached to the recommendation 
that the Veteran be awarded an Air Medal with Bronze Star, it 
was noted that, during Operation FREQUENT WIND, the Veteran 
had served as a left gunner and was exposed to continuous 
danger for over 9 hours.  "During 7.0 hours of night flying, 
his aircraft conducted several successful evacuation missions 
from the roof of the U.S. Embassy.  He also participated in 
recovering the last group of U.S. Marines to leave Saigon."

In March 2004, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), confirmed that the Veteran had active 
service in Vietnam from March 21, 1969, to January 28, 1970.

A review of the Veteran's completed PTSD Questionnaire 
indicates that he identified his claimed in-service stressors 
as occurring between March 18, 1969, and January 28, 1970, 
and during the evacuation of Saigon in 1975.  It was noted 
that the Veteran was unable to communicate as a result of 
several strokes.

On VA examination in November 2005, it was noted that the 
Veteran suffered from a left cerebrovascular accident with 
right hemiparesis and was expressively aphasic (or having 
difficulty speaking and writing).  "He can understand 
questions reasonably well, but has difficulty with his 
responses.  The Veteran can indicate yes and no.  He also is 
able to at times utter a word that is understandable.  The 
other times, he utters sounds that are completely 
unintelligible."  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records. The 
Veteran's significant other also was present and 
participated.  The VA examiner found the Veteran "to be a 
reliable informant within the limitations of his medical 
condition."  According to the Veteran's "significant 
other," he had suffered from episodic depression prior to 
his cerebrovascular accident.  "It was difficult to get the 
details of the Veteran's psychiatric history."  He had 
problems with anger, anxiety, and depression.  He was tearful 
and  labile.  His significant other reported that he suffered 
from nightmares and one of the Veteran's daughters told her 
that, when she was growing up, the Veteran would get drunk, 
put on his uniform, and then use weapons and frighten her and 
his former wife.  This behavior led to divorce from his wife 
and estrangement from his daughter.  

The VA examiner stated that "it appears that [the Veteran] 
is not suffering from significant depression at the present 
time."  The Veteran reported that, while on active service 
in the U.S. Marine Corps, he performed flight line 
maintenance and armament loading on helicopters, operated a 
machine gun from a helicopter, and once served as a crew 
chief.  Although he had several children, he had little 
relationship with his daughters and a good relationship with 
his son.  The Veteran identified his in-service stressors as 
service during the 1975 evacuation of the U.S. Embassy 
"under fire during the withdrawal from Saigon" when he 
thought that the mother of a friend of his had been left 
behind; he later met up with her and found out that she had 
been rescued.  He identified another in-service stressor as 
swimming in a river in Vietnam when mortar rounds started 
falling near him and being hit with shrapnel.  Although he 
went to an aid station for treatment of the shrapnel wound, 
he realized that there were other more seriously injured 
soldiers so he dug out the shrapnel on his own and left.  He 
also declined a Purple Heart for this wound.  Mental status 
examination of the Veteran showed no evidence of a frank 
thought disorder, reported visual hallucinations "of things 
moving" but no frank hallucinations, no homicidal or 
suicidal ideation, hygiene and activities of daily living 
maintained, full orientation "as best I could understand," 
no obsessive-compulsive or ritualistic behaviors, abnormal 
speech with aphasia, and infrequent nightmares.  The 
Veteran's GAF score was 45, indicating serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  The assessment included PTSD.

In December 2005, the RO requested that the Veteran provide 
additional details concerning his claimed in-service 
stressors.  When the Veteran did not respond, the RO formally 
determined in May 2006 that he had failed to provide 
necessary information to attempt corroboration of his claimed 
in-service stressors through JSRRC.

In statements on his July 2007 substantive appeal (VA 
Form 9), the Veteran contended that he had served 3 tours in 
Vietnam.  He contended that, in approximately March 1968 
during his first tour in Vietnam, his unit "receiving 
incoming mortar round where several [were] wounded and 
killed.  Veteran was wounded by shell fragment in left 
wrist."  The Veteran again reported that he dug out the 
shrapnel from his left wrist with a knife.  The Veteran also 
contended that, during his third tour in Vietnam, he 
participated in Operation FREQUENT WIND and was awarded the 
Combat Action Ribbon as a result.

The Veteran received regular VA outpatient treatment for PTSD 
in 2006-2008.

In an August 2008 letter received at the Veteran's Travel 
Board hearing along with a waiver of RO jurisdiction, a VA 
examiner provided a summary of the Veteran's mental health 
treatment.  This VA examiner stated that he had diagnosed the 
Veteran with PTSD "secondary to his combat-related 
experiences with the US Marine Corps in Vietnam."  

The Board finds that the preponderance of the evidence 
supports granting service connection for PTSD.  The Veteran's 
DD Form 214 shows that his awards include the Air Medal 
awarded for his participation in Operation FREQUENT WIND.  As 
noted in the Veteran's service personnel records, during 
Operation FREQUENT WIND in April 1975 in Vietnam, he was 
exposed to continuous danger for over 9 hours and, in 7 hours 
of night flying as an aircrew member aboard U.S.S HANCOCK, 
the Veteran served as an aerial gunner on a CH-46D Sea Knight 
helicopter, participated in several successful evacuation 
missions off of the roof of the U.S. Embassy in Saigon, 
Vietnam, and helped evacuate the last group of U.S. Marines 
serving in Saigon.  Although the RO determined that there was 
insufficient information concerning the Veteran's claimed in-
service stressors to attempt corroboration through JSRRC, and 
although the Veteran's aphasia prevented him from talking 
about his claimed in-service stressors, the Board finds that 
there is sufficient information in the Veteran's extensive 
service personnel records that corroborates his alleged in-
service stressors.  See also Pentecost v. Principi, 16 Vet. 
App. 124 (2002), and Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) (holding that a stressor need not be corroborated in 
every detail).  In November 2005, a VA examiner diagnosed the 
Veteran as having PTSD based on the in-service stressor of 
serving during the 1975 evacuation of the U.S. Embassy 
"under fire during the withdrawal from Saigon."  Given the 
foregoing, the Board finds that service connection for PTSD 
is warranted.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


